UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-4333


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

JAMES EDWARD LESTER, a/k/a Punkin,

                     Defendant - Appellant.



Appeal from the United States District Court for the Southern District of West Virginia, at
Bluefield. David A. Faber, Senior District Judge. (1:17-cr-00195-2)


Submitted: May 28, 2020                                            Decided: June 9, 2020


Before THACKER and HARRIS, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Maureen Leigh White, Richmond, Virginia, for Appellant. Michael B. Stuart, United
States Attorney, R. Gregory McVey, Assistant United States Attorney, OFFICE OF THE
UNITED STATES ATTORNEY, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       A jury convicted James Lester of arson conspiracy, in violation of 18 U.S.C.

§ 844(m) (2018), money laundering conspiracy, in violation of 18 U.S.C. § 1956(h) (2018),

mail and wire fraud conspiracy, in violation of 18 U.S.C. §§ 1349, 1341, 1343 (2018),

arson to commit wire fraud, in violation of 18 U.S.C. § 844(h)(1) (2018), aiding and

abetting an unlawful monetary transaction, in violation of 18 U.S.C §§ 2, 1957 (2018), and

structuring transactions, in violation of 31 U.S.C. §§ 5324(a)(3), (d) (2018). He received

a 204-month sentence. On appeal, Lester claims that the district court erred in admitting

evidence of a prior fire at a residence he owned (the “Wharncliffe fire”). We affirm.

       Lester contends that the district court abused its discretion in admitting the

Wharncliffe fire evidence. The district court admitted the evidence as intrinsic to the

charged crimes.    Alternatively, the district court determined that the evidence was

admissible, pursuant to Fed. R. Evid. 404(b), as probative of Lester’s motive, knowledge,

and intent. Lester challenges the district court’s admission of the Wharncliffe fire evidence

as intrinsic to the fraud charges, and he argues that the story of the crime was complete in

itself and that there was no need to introduce evidence of the Wharncliffe fire. Lester also

argues that the prejudicial effect of the Wharncliffe fire evidence substantially outweighed

any probative value it may have had to prove the criminal nature of the fires that occurred

at properties owned by the coconspirators in Matoaka and Ikes Fork, West Virginia. The

Government contends that the district court properly admitted the Wharncliffe fire

evidence as direct evidence of the Matoaka and Ikes Fork schemes because the evidence

was intrinsic to the charged conspiracies.

                                             2
       We review the district court’s evidentiary rulings for abuse of discretion. United

States v. Faulls, 821 F.3d 502, 508 (4th Cir. 2016). “Rule 404(b) allows admission of

evidence of the defendant’s past wrongs or acts, as long as the evidence is not offered to

prove the defendant’s predisposition toward criminal behavior.” United States v. Sterling,

860 F.3d 233, 246 (4th Cir. 2017) (citing, United States v. Wilson, 624 F.3d 640, 651 (4th

Cir. 2010)). However, Rule 404(b) “applies only to evidence of other acts that are extrinsic

to the one charged. Acts intrinsic to the alleged crime do not fall under Rule 404(b)’s

limitations on admissible evidence.” United States v. Basham, 561 F.3d 302, 326 (4th Cir.

2009) (alterations and internal quotation marks omitted). Evidence is intrinsic if it “is

necessary to complete the story of the crime on trial.” Id. (internal quotation marks

omitted). “Other criminal acts are intrinsic when they are inextricably intertwined or both

acts are part of a single criminal episode or the other acts were necessary preliminaries to

the crime charged.” United States v. Chin, 83 F.3d 83, 88 (4th Cir. 1996) (internal

quotation marks omitted).     And such evidence “is inextricably intertwined with the

evidence regarding the charged offense if it forms an integral and natural part of the

witness’s accounts of the circumstances surrounding the offenses for which the defendant

was indicted.” United States v. Lighty, 616 F.3d 321, 352 (4th Cir. 2010) (internal

quotation marks omitted).

       We conclude that the district court did not abuse its discretion in admitting the

Wharncliffe fire evidence as intrinsic to the charged conspiracies. This evidence laid the

foundation for the arson and insurance fraud schemes, and it was necessary to complete the

story of Lester’s relationships with his coconspirators. Moreover, the Wharncliffe fire

                                             3
evidence was “inextricably intertwined” with the charged arson conspiracies because the

Wharncliffe fire was used as a “playbook” for the Matoaka and Ikes Fork fires. In fact, the

Wharncliffe fire insurance claim contents list was overwhelmingly similar to those of the

Matoaka and Ikes Fork fire claims. Finally, the court expressly prohibited the Government

from making the inference that the Wharncliffe fire resulted from criminal activity.

       We therefore affirm the district court’s judgment. We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             4